    Case 20-30149        Doc 195        Filed 03/06/20 Entered 03/06/20 15:55:04                      Desc Main
                                        Document      Page 1 of 10



                        IN THE UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


In re:                                                      Chapter 11

SD-CHARLOTTE, LLC, et al.,1                                 Case No. 20-30149-LTB

                                    Debtors.                Jointly Administered

                          EX PARTE APPLICATION TO EMPLOY
                SHUMAKER, LOOP & KENDRICK, LLP AS LOCAL CO-COUNSEL
                FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS

           The Official Committee of Unsecured Creditors (the “Committee”) of SD-Charlotte,

LLC, et al., (the “Debtors”) moves the Court for the entry of an order pursuant to 11 U.S.C. §§

328 and 1103 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2014(a) and

2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2014-1

and 9013-1(f)(8) of the Rules of Practice and Procedure of the United States Bankruptcy Court

for the Western District of North Carolina (the “Local Rules”), authorizing the Committee to

retain and employ Shumaker, Loop & Kendrick, LLP (“SLK”) as local co-counsel to the

Committee in the above-captioned jointly administered Chapter 11 cases (the “Cases”) effective

as of February 25, 2020. In support of this application, the Committee respectfully represents as

follows:

                  JURISDICTION, BACKGROUND, AND BASIS FOR RELIEF

           1.      This Court has jurisdiction over this application pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this application is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are SD-Charlotte,
LLC (7237); RTHT Investments, LLC (2540); SD Restaurant Group, LLC (0331); SD-Missouri, LLC (8294); and
Southern Deli Holdings, LLC (9425).
 Case 20-30149       Doc 195     Filed 03/06/20 Entered 03/06/20 15:55:04           Desc Main
                                 Document      Page 2 of 10



        2.     On February 7, 2020 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under Chapter 11 of title 11 of the Bankruptcy Code.

        3.     The Debtors continue to control their businesses and manage their property as

debtors in possession pursuant to §§ 1107(a) and 1108 of the Bankruptcy Code.

        4.     On February 20, 2020, this Court entered an order appointing the Committee.

[Doc. 87].    The Committee is comprised of the following parties:          (a) National Retail

Properties, Inc., (b) Performance Food Group, Inc., (c) STORE Capital Corporation, and (d)

The Merchants Company dba Merchants Foodservice.

        5.     On February 20, 2020, the Committee selected Pachulski Stang Ziehl & Jones

LLP (“PSZ&J”) as counsel to the Committee in the Cases.

        6.     On February 25, 2020, the Committee selected SLK to serve as local co-counsel

to the Committee in the Cases.

        7.     The statutory predicates for the relief requested herein are 11 U.S.C. §§ 328 and

1103, Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 9013-1(f)(8).

                                    RETENTION OF SLK

        8.     The Committee seeks to retain SLK as local co-counsel effective as of February

25, 2020 because of SLK’s extensive experience and knowledge: (a) in the field of debtors’

and creditors’ rights and business reorganizations under chapter 11 of the Bankruptcy Code,

(b) in commercial and bankruptcy litigation, and (c) in practicing before this Court.         In

addition, the Committee seeks to retain SLK due to its proximity to the Court, and its ability to

respond quickly to emergency hearings and other emergency matters in this Court in a cost-

effective manner.




                                                2
Case 20-30149        Doc 195     Filed 03/06/20 Entered 03/06/20 15:55:04               Desc Main
                                 Document      Page 3 of 10



         9.    The attorneys of SLK are duly admitted to practice in the Bankruptcy Court for

the Western District of North Carolina.

         10.   In addition to SLK, the Committee, by separate application, is seeking to retain

the law firm of PSZ&J as lead counsel and co-counsel to the Committee. The Committee

submits that it is essential to employ both of these firms in these cases. PSZ&J and SLK have

discussed a division of responsibilities regarding representation of the Committee and will

make every effort to avoid and/or minimize duplication of effort in these Cases between their

firms.

                               SERVICES TO BE RENDERED

         11.   The professional services that SLK is to render as co-counsel to the Committee

include, without limitation:

               (a)     Assisting, advising, and representing the Committee and lead counsel in
                       consultations with the Debtors and other parties in interest regarding the
                       administration of these Cases;

               (b)     Representing the Committee at hearings to be held before this Court and
                       communicating with the Committee and lead counsel regarding the
                       matters heard and issues raised as well as the decisions and
                       considerations of this Court;

               (c)     Assisting and advising the Committee and lead counsel in analyzing the
                       Debtors’ assets and liabilities, investigating the extent and validity of
                       liens and participating in and reviewing any proposed asset sales, any
                       asset dispositions, financing arrangements and cash collateral
                       stipulations or proceedings;

               (d)     Assisting and advising the Committee and lead counsel in any manner
                       relevant to reviewing and determining the Debtors’ rights and
                       obligations under leases and other executory contracts;

               (e)     Assisting and advising the Committee and lead counsel in investigating the
                       acts, conduct, assets, liabilities, and financial condition of the Debtors, the
                       Debtors’ operations and the desirability of the continuance of any portion
                       of those operations, and any other matters relevant to these Chapter 11
                       Cases;

                                                 3
 Case 20-30149        Doc 195     Filed 03/06/20 Entered 03/06/20 15:55:04              Desc Main
                                  Document      Page 4 of 10



                (f)     Assisting and advising the Committee in its participation in the
                        negotiation, formulation, and drafting of a plan of liquidation;

                (g)     Assisting and advising the Committee in understanding its powers and its
                        duties under the Bankruptcy Code and the Bankruptcy Rules and in
                        performing other services as are in the interests of those represented by
                        the Committee;

                (h)     Assisting and advising the Committee in the analysis, estimation and
                        evaluation of claims and any litigation matters;

                (i)     Assisting and advising the Committee and lead counsel in preparing
                        appropriate pleadings and proposed orders as may be required in support
                        of positions taken by the Committee; and

                (j)     Providing such other services to the Committee as may be necessary in
                        these cases.

        12.     SLK has agreed to act on behalf of, and to render such services to, the Committee,

on the terms set forth below.

                        CONNECTIONS TO PARTIES IN INTEREST

        13.     To the best of the Committee’s knowledge, and except as set forth in the

Declaration of David H. Conaway (the “Declaration”) attached hereto as Exhibit A, the

Committee has determined that SLK does not hold any interest adverse to the Committee or the

Debtors’ estates, and, while employed by the Committee, will not represent any person having

an adverse interest in connection with the Cases.

        14.     Furthermore, while Section 1103(b) of the Bankruptcy Code does not

incorporate the general “disinterestedness” standard set forth in section 327(a) of the

Bankruptcy Code with respect to representation of the Committee, the Committee believes that

SLK is nonetheless a “disinterested person” as that term is defined in section 101(14) of the

Bankruptcy Code in that the firm, its members, counsel, and associates:

                (a)     are not creditors, equity security holders, or insiders of the Debtors;




                                                  4
 Case 20-30149        Doc 195      Filed 03/06/20 Entered 03/06/20 15:55:04             Desc Main
                                   Document      Page 5 of 10



                (b)     are not and were not, within two years before the date of the filing of the
                        Debtors’ chapter 11 petition, directors, officers or employees of the
                        Debtors; and

                (c)     do not have any interest materially adverse to the interests of the
                        Debtors’ estates or of any class of creditors or equity security holders by
                        reason of any direct or indirect relationship to, connection with, or
                        interest in, the Debtors as specified in subparagraph (a) or (b) of this
                        paragraph, or for any other reason.

        15.     Accordingly, the Committee has determined that (i) SLK is a “disinterested person”

within the meaning of section 101(14) of the Bankruptcy Code, (ii) SLK’s representation of the

Committee is permissible under section 1103(a) of the Bankruptcy Code, and (iii) SLK’s services

are necessary and in the best interests of the Committee and the Debtors’ estates, enabling the

Committee to carry out its duties owed.

                              PROFESSIONAL COMPENSATION

        16.     Pursuant to section 328(a) of the Bankruptcy Code, the Committee may employ

SLK on any reasonable terms and conditions. The Committee submits that the most reasonable

terms and conditions are those charged by SLK to the Committee and other clients on an hourly

basis in a competitive market for legal services. Therefore, the Committee and SLK have agreed

that SLK shall be paid, subject to the approval of this Court, its customary hourly rates for services

SLK provides that are in effect from time to time, subject to periodic adjustment, and shall be

reimbursed according to SLK’s customary reimbursement policies and in accordance with the

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any

orders relevant thereto, for all services performed and expenses incurred from and after the

proposed employment date.

        17.     The Committee has been advised by SLK that its hourly rates, as of February 25,

2020 are as follows: (a) David H. Conaway $695.00, (b) Ronald D.P. Bruckmann $490.00, and



                                                  5
 Case 20-30149       Doc 195      Filed 03/06/20 Entered 03/06/20 15:55:04               Desc Main
                                  Document      Page 6 of 10



(c) Cheryl P. Elgin $290.00. The Committee further understands that the hourly rates set forth

above are subject to periodic adjustments to reflect established billing practices and procedures

as well as economic and other conditions, which adjustments typically occur on January 1 of

each year. The Committee consents to such ordinary rate increases.

        18.     In addition to the hourly rates previously referenced, SLK customarily charges

clients for actual and necessary costs of support services the firm provides in connection with a

representation, including, without limitation, court reporters, transcripts, witness fees, computerized

research, filing fees, photocopying charges, long distance telephone calls, facsimile transmissions,

messengers, courier mail, secretarial overtime, temporary services, travel, lodging, and catering for

meetings. SLK will charge the cost of these items in a manner and at rates consistent with charges

generally made to the firm’s clients.

        19.     SLK has agreed to be employed by the Committee at the firm’s customary,

hourly rates for comparable matters, including paralegal services, and understands that the

firm’s compensation is to be paid and the expenses and costs are to be reimbursed pursuant to

orders of this Court and are subject to the Court’s approval and/or pursuant to any

administrative procedures established by Order of the Court.

        20.     SLK understands and acknowledges that all amounts paid to SLK for compensation

and reimbursement of expenses in connection with these chapter 11 case are subject to final

allowance by this Court. SLK therefore intends to apply to this Court for periodic allowance of

compensation and reimbursement of expenses in accordance with applicable provisions of the

Bankruptcy Code, Bankruptcy Rules, the Local Rules and any orders relevant thereto for all

services performed and expenses incurred after the proposed employment date.




                                                  6
Case 20-30149   Doc 195   Filed 03/06/20 Entered 03/06/20 15:55:04   Desc Main
                          Document      Page 7 of 10
 Case 20-30149      Doc 195     Filed 03/06/20 Entered 03/06/20 15:55:04          Desc Main
                                Document      Page 8 of 10



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 6, 2020, the foregoing was served on all parties
included on the attached Master Service List in accordance with the Order Establishing Notice
Procedures entered by the Court on February 11, 2020 (Docket No. 47), either by (i) the Court’s
CM/ECF system or (ii) by U.S. Mail.

                                                   /s/ David H. Conaway_____
                                                   David H. Conaway




                                              8
                                                                                                                                     Master Service List
                                                                                                                                        As of March 4, 2020



                      Name                                         Attention                                   Address 1                          Address 2                     City      State     Zip      Country    Telephone Fax Number                   Email Address
  1810 Wynnton Road, LLC                         c/o The Henderson Law Firm                      Attn: James H. Henderson              1120 Greenwood Cliff                Charlotte      NC    28204                  704-333-3444 704-333-5003 henderson@title11.com
  Advantage II Incorporated, LLC                 c/o Munsch Hardt Kopf & Harr, P.C.              Attn: John D. Cornwell & Grant M. Bein700 Milam Street Suite 2700         Houston        TX    77002                  713-222-1470 713-222-1475 jcornwell@munsch.com
                                                                                                                                                                                                                                                  gbeiner@munsch.com
  Advantage Platform Services, Inc.              dba Advantage Capital Funding                   Attn: CEO/President                   104 E 25th Street, 10th Floor       New York       NY    10010                                            info@advantagecapitalfunding.com
  AJ Equity Group LLC                            Attn: Officer or Director                       1451 47th Street                                                          Brookland      NY    11219
  Amur Equipment Finance, Inc.                   Attn: Officer or Director                       308 N Locust Street                                                       Grand Island   NE    68801                                              aeforiginator@amuref.com
  APP Funding, LLC                               Attn: Officer or Director                       85 Broad Street                       FL 17                               New York       NY    10004
  APP Funding, LLC                               c/o Bailey & Dixon LLP, Attorneys at Law        Attn: Cody R. Loughridge              PO Box 1351                         Raleigh        NC    27602                  919-828-0731 919-828-6592 cloughridge@bdixon.com
  APP Funding, LLC                               c/o The Law Offices of Jason Gang, PLLC         Attn: Jason A. Gang                   1245 Hewlet Plaza, Suite 478        Hewlett        NY    11557                  646-389-5610              jason@jasongang.com
  BMF Capital, LLC                               Attn: Officer or Director                       1820 Avenue M                         Suite 125                           Brooklyn       NY    11230                  646-493-2707              funding@bmfcapitalllc.com
  BMF Capital, LLC                               c/o Cain and Daniels, Inc.                      Attn: Max Lora                        4902 Eisenhower Blvd, 2nd Floor     Tampa          FL    33634                  813-658-3310 513-440-6905 contact@cainanddaniels.com
                                                                                                                                                                                                                                                                                                              Case 20-30149




  BMF Capital, LLC                               c/o Regent & Associates                         Attn: Christopher Savoy               3601 Audubon Pl                     Houston        TX    77006                                            christopherhandley@savoyassociates.com
  Bridge Funding Group, Inc.                     Attn: Officer or Director                       215 Shilling Circle                   Suite 100                           Hunt Valley    MD    21031                                            dmckew@bankunited.com
  Bridge Funding Group, Inc.                     c/o Cheng Cohen LLC                             Attn: Amy Cheng                       363 West Erie Street, Suite 500     Chicago        IL    60654                                            amy.cheng@chengcohen.com
  Bridge Funding Group, Inc.                     c/o Grier Wright Martinez PA                    Attn: A. Cotten Wright                521 E. Morehead St., Suite 440      Charlotte      NC    28202                  704-375-3720 704-332-0215 cwright@grierlaw.com
  Bridge Funding Group, Inc.                     c/o Lazer, Aptheker, Rosella & Yedid, PC        Attn: Jennifer L. Silvestro           225 Old Country Road                Melville       NY    11747                                            silvestro@larypc.com
  CC Funding                                     Attn: Officer or Director                       505 Park Avenue                       6th Floor                           New York       NY    10022
  Corporation Service Co, as Representative      Attn: Officer or Director                       PO Box 2576                                                               Springfield    IL    62708
  CT Corporation System                          Attn: SPRS                                      330 N Brand Blvd                      Suite 700                           Glendale       CA    91203
  Dimension Funding, LLC                         Attn: Officer or Director                       6 Hughes                              Suite 220                           Irvine         CA    92618                                              florida@dimensionfunding.com
                                                                                                                                                                                                                                                                                                              Doc 195




  DLA Piper LLP                                  Attn: C. Kevin Kobbe                            The Marbury Building                  6225 Smith Avenue                   Baltimore      MD    21209-3600                                         kevin.kobbe@dlapiper.com
  DLA Piper LLP                                  Attn: Daniel Simon                              One Atlantic Center                   1201 West Peachtree Street,         Atlanta        GA    30309-3450                                         daniel.simon@dlapiper.com
                                                                                                                                       Suite 2800
  DLA Piper LLP                                  Attn: David Avraham                             444 West Lake Street, Suite 900                                           Chicago        IL    60606-0089                                         david.avraham@dlapiper.com
  EBF Partners, LLC                              c/o Max Recovery Group LLC                      Attn: Vadim Serebro                   55 Broadway, 3rd Floor              New York       NY    10006                                              legal@maxrecoverygroup.com
  EBF Partners, LLC                              dba Everest Business Funding                    5 W est 37th Street, Suite 1100                                           New York       NY    10018                                              isosupport@ev-bf.com
  Edward Don & Company                           c/o Nexsen Pruet, PLLC                          Attn: Lisa P. Summer                  4141 Parklake Ave.                  Raleigh        NC    27612                  919-573-7423 919-573-7454   lsumner@nexsenpruet.com
  EIN CAP, Inc.                                  Attn: Russell Naftali                           160 Pearl Street                      5th Floor                           New York       NY    10005                  646-632-1017 800-519-7189   r.naftali@eincap.com
                                                                                                                                                                                                                                                    info@eincap.com
  EIN CAP, Inc.                                  c/o Joseph S. Koval                             160 Pearl Street, 5th Floor                                               New York       NY    10005                                              jkovallaw@gmail.com
                                                                                                                                                                                                                                                                                          Document




                                                                                                                                                                                                                                                    info@eincap.com
  FTS Berewick LLC                               c/o Offit Kurman, P.A.                          Attn: John H. Capitano                301 S. College Street               Charlotte      NC    28202-6038                          704-372-2619   jack.capitano@offitkurman.com
  Gatsios Living Trust dated November 11, 2011   c/o Burt & Cordes, PLLC                         Attn: Stacy C. Cordes                 122 Cherokee Road                   Charlotte      NC    28207                  704-332-3282 704-332-3324   scordes@burtcordeslaw.com
  Internal Revenue Service                       Attn: Centralized Insolvency Operation          PO Box 7346                                                               Philadelphia   PA    19101-7346
  Itria Ventures LLC                             Attn: Jordan Parker                             One Penn Plaza, Suite 4530                                                New York       NY    10119
  Itria Ventures LLC                             Attn: Officer or Director                       1000 N W est Street, Suite 1200                                           Wilmington     DE    19801
  Itria Ventures LLC                             c/o Kasowitz Benson Torres LLP                  1400 16th Street, Suite 400                                               Denver         CO    80202                                            sschmidt@kasowitz.com
  Itria Ventures LLC                             c/o Kasowitz Benson Torres LLP                  Attn: Shai Schmidt & Adam L Shiff     1633 Broadway                       New York       NY    10019                  212-506-1949 212-500-3462 ashiff@kasowitz.com
                                                                                                                                                                                                                       212-506-1732 212-835-5032
  Itria Ventures, LLC                            c/o Burr & Forman LLP                           Attn: Mignon A. Lunsford              421 Fayetteville Street         Raleigh            NC    27601                  919-334-4709 919-573-0771 mlunsford@burr.com
  Libertas Funding, LLC                          Attn: Officer or Director                       382 Greenwich Avenue, Suite 2                                         Greenwich          CT    06830                                            customer.service@libertasfunding.com
  Mantis Funding, LLC                            Attn: Officer or Director                       64 Beaver Street, Suite 344                                           New York           NY    10004
  Merchants Food Service                         Attn: Tamesha Barnes                            PO Box 1351                                                           Hattiesburg        MS    39403-1351                                       dstansfield@merchantsfoodservice.com
                                                                                                                                                                                                                                                                                                        Page 9 of 10




  Missouri Department of Revenue                 Attn: Seven A. Ginther                          PO Box 475                                                            Jefferson City     MO    65105-0475             573-751-5531 573-751-7232 wdncecf@dor.mo.gov
  MOD Super Fast Pizza, LLC and MOD Super        c/o DLA Piper LLP                               Attn: C. Kevin Kobbe                  The Marbury Building 6225 Smith Baltimore          MD    21209                  410-580-4189 410-580-3189 kevin.kobbe@dlapiper.com
  Fast Pizza Franchising, LLC                                                                                                          Avenue
  MOD Super Fast Pizza, LLC and MOD Super        c/o Fisher Broyles, LLP                         600 Fairview Road                     Suite 1200                      Charlotte          NC    28210                  704-442-7263 704-731-0694 dfletcher@fisherbroyles.com
  Fast Pizza Franchising, LLC
  National Retail Properties, Inc.               Attn: Christopher Tessitore, Executive Vice     450 S. Orange Avenue, Suite 900                                           Orlando        FL    32801                  407-650-1115                chris.tessitore@nnnreit.com
                                                 President and General Counsel
  North Carolina Department of Revenue           Attn: Bankruptcy Unit                           PO Box 1168                                                               Raleigh        NC    27602-1168
  NW WP LP                                       c/o Parker Poe Adams & Bernstein LLP            Attn: Ashley A. Edwards                401 South Tryon Street             Charlotte      NC    28202                  704-372-9000              ashleyedwards@parkerpoe.com
  Official Committee of Unsecured Creditors      c/o Pachulski Stang Ziehl & Jones LLP           Attn: Bradford J. Sandler & Shirley S. 919 N. Market Street, 17th Floor   Wilmington     DE    19801                  302-652-4100 302-652-4400 bsandler@pszjlaw.com
                                                                                                 Cho & Jason Rosell                                                                                                                              scho@pszjlaw.com
                                                                                                                                                                                                                                                 jrosell@pszjlaw.com
  Official Committee of Unsecured Creditors      c/o Shumaker, Loop & Kendrick, LLP              Attn: David H. Conaway & Ronald       101 S. Tryon Street, Suite 2200     Charlotte      NC    28280                  704-375-0057 704-332-1197 dconaway@shumaker.com
                                                                                                                                                                                                                                                                                          Filed 03/06/20 Entered 03/06/20 15:55:04




                                                                                                 D.P. Bruckmann                                                                                                                                  rbuckmann@shumaker.com
  Performance Food Group, Inc                    Attn: Brad Boe                                  188 Inverness Drive West                                                  Centennial     CO    80112                  303-898-8137              brad.boe@pfgc.com
  Region Capital                                 Attn: Officer or Director                       323 Sunny Isles Blvd, Suite 501                                           Sunny Isles    FL    33160                                            info@regioncapitalllc.com
  Royal Business Group LLC                       Attn: Officer or Director                       734 West Broadway                                                         Woodmere       NY    11598
  Securities & Exchange Commission               Attn: Office of Reorganization                  950 East Paces Ferry Road, NE         Suite 900                           Atlanta        GA    30326                                            atlanta@sec.gov
  SRI Holding Company, SRI Operating             c/o Robinson, Bradshaw & Hinson, P.A.           Attn: David M. Schilli                101 N Tryon Street, Suite 1900      Charlotte      NC    28246                  704-377-8346 704-373-3946 dschilli@robinsonbradshaw.com
  Company, Sonic Franchising LLC and Sonic
  Industries LLC
  STORE Capital Corporation                      Attn: Lyena Hale, SVP Portfolio Management      8377 E Hartford Dr                    Suite 100                           Scottsdale     AZ    85255                  480-256-1100 480-256-1101 lhale@storecapital.com
                                                                                                                                                                                                                       480-256-1199
                                                                                                                                                                                                                                                                                                              Desc Main




  STORE Capital Corporation and SVCN 1, LLC      c/o Nelson Mullins Riley & Scarborough LLP      Attn: Thomas G. Hooper                301 South College Street, Suite     Charlotte      NC    28202                  704-417-3000 704-377-4814 tom.hooper@nelsonmullins.com
                                                                                                                                       2300
  STORE Master Funding III, LLC                  Attn: Officer or Director                       8377 E Hartford Drive                 Suite 100                           Scottsdale     AZ    85255                                              lhale@storecapital.com
  The Merchants Company d/b/a Merchants          Attn: Jarrod Gray, Chief Financial Officer      1100 Edwards Street                                                       Hattiesburg    MS    39401                  601-584-4634                jgray@merchantsfoodservice.com
  Foodservice

SD-Charlotte et, al.
Case No. 20-30149 (LTB)                                                               For assistance, please contact Stretto by emailing TeamSDC@Stretto.com or by calling 855.303.5664 (toll-free).                                                                                Page 1 of 2
                                                                                                                        Master Service List
                                                                                                                          As of March 4, 2020



                     Name                                   Attention                             Address 1                         Address 2               City        State     Zip      Country    Telephone Fax Number                   Email Address
  The Merchants Company d/b/a Merchants   c/o Hull & Chandler, PA                   Attn: Felton E. Parrish               1001 Morehead Square Drive   Charlotte        NC    28203                  704-375-8488 704-375-8487 fparrish@lawyercarolina.com
  Foodservice
  TVT 2.0, LLC                            Attn: Customer Service                    1111 Draper Parkway, Suite 200                                     Draper           UT    84020
  TVT 2.0, LLC                            c/o Parson Behle & Latimer                201 South Main Street, Suite 1800                                  Salt Lake City   UT    84111
  US Bankruptcy Administrator             Attn: Shelley K. Abel                     402 W. Trade Suite, Suite 200                                      Charlotte        NC    28202                                            shelley_abel@ncwba.uscourts.gov
  US Department of the Treasury           c/o Internal Revenue Service              Attn: Centralized Insolvency Op       PO Box 7346                  Philadelphia     PA    19101-7346
  Yaron Goldman                                                                     131 East Lincoln Avenue, Suite C                                   Fort Collins     CO    80524
                                                                                                                                                                                                                                                                                          Case 20-30149
                                                                                                                                                                                                                                                                                          Doc 195
                                                                                                                                                                                                                                                                      Document      Page 10 of 10
                                                                                                                                                                                                                                                                      Filed 03/06/20 Entered 03/06/20 15:55:04
                                                                                                                                                                                                                                                                                          Desc Main




SD-Charlotte et, al.
Case No. 20-30149 (LTB)                                                  For assistance, please contact Stretto by emailing TeamSDC@Stretto.com or by calling 855.303.5664 (toll-free).                                                                          Page 2 of 2
